ORDER OF TRANSFER

SHAHOOD, Judge.
Petitioner has filed a petition for writ of common law certiorari directed to an order of a judge of compensation claims granting a motion to compel production from non-parties. Based on rule 9.040(b), Florida Rules of Appellate Procedure, which authorizes a proceeding commenced in an “inappropriate court” to be transferred to an “appropriate court,” we transfer this petition to the First District Court of Appeal. See Caruso v. Terry’s Foods, Inc., 683 So.2d 1136 (Fla. 4th DCA 1996).
STONE and STEVENSON, JJ., concur.